DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 3/29/2021 which is a 371 national stage entry of PCT/EP2019/077702 filed 10/14/2019. An action on the merits follows. 
Claims 1-8 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.

Information Disclosure Statement
The information disclosure statement filed on 1/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. NPL #1 (Third Party Observation, dated December 6, 2021, for European Application 19783550.7) was not provided with an English copy.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: 
In claim 2, “which cut the re-closure means provided as a strand in the individual segments” should recite “which cut the re-closure means  provided as a strand into the individual segments”.
In claim 4, “prior and/or during” should recite “prior to and/or during”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Longitudinal sealing means which seals two opposing longitudinal ends of claim 1
Cross sealing means which provide cross seals of claim 1
Cutting means which separate the packages from each other of claim 1
Means for applying re-closure means of claim 1
cutting means, which cut the re-closure means of claim 2
transportation- and/or guiding-means … which guide and/or move the individual segments of claim 3 
heating means to heat the film and/or the re-closure means of claim 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following appears to be the corresponding structure:
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Longitudinal sealing means = no corresponding structure could be found
Cross sealing means of claim 1 = no corresponding structure could be found
Cutting means of claim 1 = no corresponding structure could be found
Means for applying re-closure means of claim 1 = no corresponding structure could be found
cutting means, which cut the re-closure means of claim 2 = no corresponding structure could be found
cutting means, which cut the re-closure means of claim 2 = no corresponding structure could be found
transportation- and/or guiding-means … which guide and/or move the individual segments of claim 3 = no corresponding structure could be found
heating means to heat the film and/or the re-closure means of claim 4 = no corresponding structure could be found
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Longitudinal sealing means which seals two opposing longitudinal ends of claim 1
Cross sealing means which provide cross seals of claim 1
Cutting means which separate the packages from each other of claim 1
Means for applying re-closure means of claim 1
cutting means, which cut the re-closure means of claim 2
transportation- and/or guiding-means … which guide and/or move the individual segments of claim 3 
heating means to heat the film and/or the re-closure means of claim 4
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “means to apply re-closure means to the packages, arranged parallel to the longitudinal seal and as individual segments” is vague and unclear because it is unclear which element is arranged parallel to longitudinal seal and which element is composed of individual segment. In order to prosecute the application, the Examiner has interpreted this limitation as “means to apply re-closure means to the packages, wherein the re-closure means is arranged parallel to the longitudinal seal and as individual segments”
Regarding claim 2, the limitation “cutting means” is vague and unclear because it is unclear if this limitation is the same as “cutting means” of claim 1.  In order to prosecute the application, Examiner has interpreted this limitation as a “second cutting means”.
Claim(s) 3-4 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 5-6 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20100061666 of Sprehe et al. (henceforth Sprehe).
Regarding claim 5, Sprehe teaches a bag (Sprehe: 1400) comprising: 
two opposing cross seals (Sprehe: 1450, 1452) and 
one longitudinal seal (Sprehe: 1404) opposite to a bottom (Sprehe: 1406) of the bag 
and a re-closure means (Sprehe: 1430) provided parallel and adjacent to the longitudinal seal (Sprehe: see figs. 14-15), wherein a length of an individual segment (Sprehe: see length of 1430 in figs. 14-15) of the re-closure means is smaller than a length of the bag (Sprehe: W in fig. 15).  
Regarding claim 6, as shown in claim 5. Sprehe teaches wherein the individual segment (Sprehe: 1430) of the re-closure means comprises a flange (1) and/or closure means (Sprehe: 1436, 1438), wherein neither the flange nor the closure means extend in an area of the two opposing cross seals (Sprehe: see annotated fig. 14).  

    PNG
    media_image1.png
    461
    559
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over USP# 5,322,579 of Van Erden (henceforth Erden) in view of Sprehe.
Regarding claim 1, Erden teaches a vertical flow-wrapper (Erden: fig. 1) comprising
a form-fill-tube (Erden: 12) along which a film (Erden: 10) is transported in a transport direction (Erden: downwards in fig. 1) and formed into a tube (Erden: c. 1, l. 67-68 and c. 2, l. 1-5), 
a longitudinal-sealing means (Erden: 30), which seals two opposing longitudinal ends of the formed film together to a longitudinal seal (Erden: c. 2, l. 48-59), 
a cross-sealing means (Erden: seal part of 32 c. 2, l. 65-68) and a cutting means (Erden: cutting part of 32 c. 2, l. 65-68) which provide cross seals to packages and separate the packages from each other (Erden: c. 2, l. 65-68, c. 3, l. 20-25). 
means (Erden: 22, 24) to apply re-closure means (Erden: zipper 18, 20) to the packages, wherein re-closure means is arranged parallel to the longitudinal seal (Erden: see fig. 1)
Erden teaches the re-closure means can be applied to the film prior to processing in the vertical flow wrapper (Erden: cl. 3, l. 1-10). Erden does not explicitly teach that re-closure means are arranged as individual segments.  
However, Sprehe teaches a similar vertical flow wrapper (Sprehe: fig. 2) comprising a longitudinal seal means (Sprehe: 117), means (Sprehe: 10) to apply re-closure means (Sprehe: 28) to the packages, wherein the re-closure means is arranged as individual segments (Sprehe: para 0069, see also figs. 4-5).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify vertical flow wrapper such that re-closure means are arranged as individual segments as taught by Sprehe in order to provide reliable attachment of the re-closure means to the film. Furthermore, both Erden and Sprehe teach means for applying re-closure means, it would have been further obvious to one skilled in the art at the time the invention was filed to substitute one means (applying re-closure means when the film is shaped into a tube of Erden) for the other (applying re-closure means before the film is shaped into a tube of Sprehe) to achieve the predictable result of reliably attaching the re-closure means to the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

Regarding claim 2, as shown in claim 1, the combination of Erden and Sprehe teaches wherein the vertical flow wrapper comprises cutting means (Sprehe: 42), which cut the re-closure means  provided as a strand (Sprehe: 20) in the individual segments (Sprehe: 28, para 0074).  
Regarding claim 3, as shown in claim 1, the combination of Erden and Sprehe teaches wherein, a transportation- and guiding-means (Sprehe: 46) are provided, which guide and/or move the individual segments individually prior and/during application to the film (Sprehe: para 0070, 0074-0076).  
Regarding claim 4, as shown in claim 1, the combination of Erden and Sprehe teaches wherein the vertical flow-wrapper comprises heating means (Sprehe: 56) to heat the film and/or the re-closure means prior and/or during application to the film (Sprehe: para 0056).  

Regarding claim 7, Erden teaches a method to produce a re-closable bag (Erden: fig. 1) comprising the following steps: 
forming a plane film (Erden: 10) into a tube (Erden: c. 1, l. 67-68 and c. 2, l. 1-5), 
applying a longitudinal seal (Erden: 30, c. 2, l. 48-59).  
applying a lower cross seal (Erden: c. 2, l. 65-68 and c. 3, l. 20-25), 
filling the bag with a packaging item (Erden: c. 3, l. 20-25) 
applying an upper cross seal (Erden: c. 2, l. 65-68 and c. 3, l. 20-25), wherein prior to the step of applying the longitudinal seal, re-closure means (Erden: c. 2, l. 10-15) are applied to the plane film.
Erden teaches the re-closure means can be applied to the film prior to processing in the vertical flow wrapper (Erden: cl. 3, l. 1-10). Erden does not explicitly teach re-closure means are applied to the plane film as individual segments.
Sprehe teaches a similar method (Sprehe: fig. 2) comprising applying a longitudinal seal (Sprehe: 117, para 0081), and applying re-closure means (Sprehe: 28, para 0069) to the packages, wherein the re-closure means is arranged as individual segments (Sprehe: para 0069, see also figs. 4-5).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of applying re-closure means such that re-closure means are applied to the plane film as individual segments. as taught by Sprehe in order to provide reliable attachment of the re-closure means to the film prior to processing. Furthermore, both Erden and Sprehe teach methods for applying re-closure means, it would have been obvious to one skilled in the art to substitute one method (applying re-closure means when the film is shaped into a tube of Erden) for the other (applying re-closure means before the film is shaped into a tube of Sprehe) to achieve the predictable result of reliably attaching the re-closure means to the film. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 8, as shown in claim 7, the combination of Erden and Sprehe teaches wherein a strand (Sprehe: 20) is cut into individual pieces (Sprehe: 28), which are subsequently spaced (Sprehe: para 0070, 0074-0076, see also figs. 14-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731